Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panin (20170091963, PGPUB of IDS reference) in view of Brada (20200337592).
Regarding claim 1, Panin teaches a computer-implemented method for estimating motion for image reconstruction, comprising (abstract):
receiving listmode data collected by an imaging system; producing two or more histo-images based on the listmode data (par. 3 teaches list mode file domain and par. 61 teaches creating histogram images); 
Brada teahes providing the two or more images to an AI system and receiving two or more AI reconstructed images from the AI system based on the two or more images; and generating a motion estimation based on the two or more AI reconstructed images (par. 74).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Panin the ability to correct and estimate motion by using an reconstruction neural network as taught by Brada.  The reason is to allow the estimate to calculate motion and estimate based on neural network predictions.  
Regarding claim 2, see par. 74 of Brada which teaches estimation of motion. 
Regarding claim 3, see pars. 3 and 61 of Panin.
Regarding claim 7, see pars. 49-51 of Panin which shows the equations for gated and static histogram images.  
Regarding claim 9-10, see pars. 47-49 of Panin, time index and motion estimation.  
Regarding claim 11, see par. 53 of Panin.
Regarding claim 12, see the rejection of claim 1. 
Regarding claim 17, see pars. 49-51 and 53 of Panin which shows gated images with motion correction.
Regarding claim 18, see pars. 47-49 and 53 of Panin which shows motion vectors and time index.  
Regarding claim 19, see the rejection of claim 1.  
Regarding claim 20, see pars. 47-49 of Panin which shows motion estimation.  



Allowable Subject Matter
Claims 4-6, 8, 13-16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666